DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 14 and 16 - 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak et al. (US 2006/0084509) in view of Lian et al (US 2009/0048021) in view of Lewis (US 5,990,862).
As per claim 1, 
acquire operation data including at least direction input data …, from a controller including at least a direction input section ….; (Novak discloses the use of game controllers that provide direction input direction) (Novak 0037, 0043)
control movement of a player character within a virtual space on the basis of the direction input data; (Novak 0043)
switch a control mode for a position of a cursor used in a predetermined game process between a first control mode and a second control mode; (Novak discloses a first control mode when playing the game and at least a second control mode wherein the player activates a “hard lock”) (Novak 0043, 0057)
when the control mode is the first control mode, set a position within the virtual space calculated on the basis of a position and a direction of the player character, as a first position, set a position further shifted from the first position …, as a second position, and determine the second 
when the control mode is the second control mode, perform the predetermined game process on the position of the cursor within the virtual space in accordance with an instruction based on the operation data. (Novak discloses the setting of a hard lock mode wherein a cursor is set to target object and the user is able to select sub targets which they can aim at, such as a targeting an enemy’s appendages, wherein they can shoot a weapon at the appendages) (Novak 0057, 0059).
Novak fails to disclose specifically: 
an inertial sensor and the operation data including at least inertial data.
or 
the setting of a position of a cursor based upon the inertial sensor data.
or
set a predetermined position within the virtual space as the first position, limit a movement range of the cursor to a predetermined range, within the virtual space, including the first position, set a position further shifted within the range from the first position on the basis of the inertial sensor data, as the second position, and determine the second position as the position of the cursor; and
In a similar field of endeavor, Lian discloses an inertial sensing input controller used to provide player inputs to a video game wherein “when the inertial sensing input controller 23 is moved, the cursor displayed in the display unit of the electronic device 20 is going to move accordingly.” (Lian 0034).  Lian further discloses the use of physical buttons in cooperation with the sensed inertial forces to provide player inputs similar to that of a computer mouse (Lian 0034)
position of the game controller (Novak 0040).
In a similar field of endeavor, Lewis discloses a cursor targeting system wherein upon activation, the cursor is limited to only selectable elements within a smaller portion of the displayed user interface.  “All input device movements are tracked, and mapped to the logical map of the screen area. If at any time mouse movement causes the cursor to enter the logical region identified in the map with a different selectable item than the one currently highlighted, the highlight is moved to the new selectable item and the old highlight is erased. If the input device indicates the user has selected the highlighted item, the action associated with the item is executed. In this manner, the input device cursor will be constrained to move from one selectable item to the next and never be located in a position where an item may not be selected.” (Lewis, Abstract; 4:10-20).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Novak in view Lian in view of Lewis to provide a targeting system that upon targeting an object, the system constrains or limits the movements of a cursor to a particular sub-area of the displayed interface.   This would be beneficial as it would aid a user or player to select sub-targets when an object is target locked, despite a player having a hard time targeting a particular sub-target.
As per claim 2, wherein a change amount of an orientation of the controller from a predetermined reference orientation is calculated on the basis of the inertial sensor data, and a position corresponding to the change amount is set as the second position. (Combination of Novak in view of 
As per claim 4, wherein a movement amount of the cursor with respect to the change amount of the orientation of the controller when the control mode is the second control mode is made smaller than a movement amount when the control mode is the first control mode. (Combination of Novak in view of Lian as applied above to claim 1; Lewis discloses the amount the cursor moved in response to a user’s input is smaller as the user movements are mapped to a logical map when there are selectable elements on the display) (Lewis, Abstract; 4:10-20).)
As per claim 5, wherein, when switching between the first control mode and the second control mode is performed, a movement amount based on the inertial sensor data from the first position is initialized, and the orientation of the controller when the switching is performed is set as the predetermined reference orientation. (Combination of Novak in view of Lian, as applied to claim 1, wherein Novak discloses the setting of a cursor position that is related to a first reference position of a user-controlled cursor position and Lian teaches the utilization of a game controller comprising an inertial sensor to receive game control inputs based upon inertial data to control the movement of a cursor from a first position to a second position) (Lian 0034)
As per claim 6, wherein when the control mode is switched from the first control mode to the second control mode, a predetermined position on a predetermined target object that is preset as a 
As per claim 7, wherein a process of causing the player character to move a predetermined object toward the position of the cursor is performed. (Novak discloses the player using the hard-targeting to aim and fire a weapon at the position of the cursor, which will apply a game action proximate to the cursor or aiming reference) (Novak 0040).
As per claims 8, 16 and 19: Independent claims 8, 16 and 19 are rendered obvious in view of the combination of Novak, Lewis and Lian based on the same reasoning set forth with respect to claim 1 being that the claims are commensurate in scope.
As per claims 2-7, 9 -14, 17, 18, 20 and 21: Dependent claims 2 – 7, 9-14, 17, 18, 20 and 21 are rendered obvious in view of the combination of Novak, Lian, and Lewis based on the same reasoning set forth with respect to claim 2 – 7, being that the claims are commensurate in scope.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak et al. (US 2006/0084509) in view of Lewis (US 5,990,862) in view of Lian (US 2009/0048021) in further view of Hirschman (US 8,972,617).

Novak fails to disclose the following:
wherein the game system has two controllers that are useable in combination as one controller, each of the controllers has a shape that allows the controller to face toward a player when the player holds the controller in order to play a game, and in which a predetermined side of a predetermined surface of the controller on which a predetermined operation section is provided is longer than another side of the predetermined surface, in a state where the two controllers are held by the player in a first orientation, a combination of the two controllers is usable as one controller for operation for the game process, and in a state where one controller of the two controllers is held by the player in a second orientation that is an orientation obtained by rotating the first orientation about a predetermined axis by 90 degrees such that a state where the predetermined surface faces toward the player is maintained, the one controller is usable for operation for the game process.
However, in a similar field of endeavor, Hirschman discloses multi-configuration computer comprising attachable game controllers that are attached to a computing system wherein at least two game controllers are attached at the same time in a first orientation to enable a player to provide game inputs to a gaming system (Hirschman Fig 14a, 14b; 10:64 – 11:24).  Lian further discloses the controllers can be used in any orientation such as portrait or landscape orientations.  Thus, Lian discloses the orienting of at least one controller in an orientation that is usable with respect to being rotated about an axis of 90 degrees (i.e. portrait to landscape) (Lian 10:64 – 11:24).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Novak in view of the game controllers of Hisrchman to provide a plurality of game controllers that are usable in different orientations such as being rotated about 90 degrees in order to provide game controllers that are comfortably usable by players of varying hand sizes and physical limitations that may necessitate a different hand orientation when holding a game controller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/               Examiner, Art Unit 3715 

/James S. McClellan/               Primary Examiner, Art Unit 3715